DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The terms “the fiducial is a skin or external surface of the patient”; “the fiducial is an artery or septal divide” “the fiducial is a deep structure of the body pf the patient”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15, 17, 22, 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoka et al (Pub. No.:  US 2017/0116729).
Regarding claims 1, 26, Stoka et al disclose a system comprising: 
a processor [see 0080]; 
a display [see 0068, 0080]; 
a computer readable non-transitory medium containing programming instructions that, when executed [see 0077, 0079-0080] will cause the processor to: 
receive a patient image comprising at least a body of a patient and sensor data captured by one or more augmented reality (AR) sensors (cameras) [see abstract, 0002, 0053-0054, 0056-0057, 0063, 0065]; 
receive a medical image [see abstract, 0065, fig 3]; 
generate a representation of the medical image [see 0053-0055, 0065-0066, 0079, fig 3]; 
perform coregistration between the patient image and the representation of the medical image to generate a transformation matrix (geometric transformation/registration transform) [see 0054, 0069, 0080] by disclosing a geometric transformation 140 between cameras and environment can be determined from input data including, for example, data received from the one or more cameras 100 [see 0063]
superimpose the representation of the medical image onto the patient image based on the transformation matrix to form a superimposed image [see 0055, 0065, 0069] by disclosing Secondary 3D 
display the superimposed image on the display [see 0055, 0065-0068].

Regarding claim 2, Stoka et al disclose wherein the programming instructions for performing the coregistration comprise programming instructions configured to: 
display the patient image on the display [see 0065-0068]; 
display the representation of the medical image on the display; 
receive a user input to move the representation of the medical image to a location relative to the patient image on the display [see 0079]; 
generate the transformation matrix based on the relative location between the representation of the medical image and the patient image [see 0080].

Regarding claim 3, 27, Stoka et al disclose wherein the programming instructions for performing the coregistration comprise programming instructions configured to generate the transformation matrix automatically by: 
extracting one or more features from the representation of the medical image [see 0082-0083]; 
generating volumetric data based on the sensor data [see 0082-0083]; 
generating the transformation matrix based on the one or more features and the volumetric data [see 0080] by disclosing a transformation 450 (also referred to as a registration) between the camera 100 and the environment is computed by the image processing unit 110 based on one or more of observed and computed surface information 270, markers 220, or natural or anatomical landmarks [see 0080].



Regarding claim 5, Stoka et al disclose wherein the fiducial is a skin or an external surface of the patient image [see 0063]

Regarding claim 6, Stoka et al disclose wherein the fiducial is a deep structure of the body of the patient or a marker placed on the body of the patient [see 0063].

Regarding claim 8, Stoka et al disclose wherein at least one of the one or more AR sensors includes a camera, a three-dimensional (3D) scanning device, or an ultrasound device [see 0054-0056].

Regarding claim 9, Stoka et al disclose determine a change (deformation, emphasis added) of the body of the patient [see 0063, 0068]

Regarding claims 10, 28, Stoka et al disclose determine a movement of the body of the patient [see 0070, 0084] by determining the marker poses relative to each other, e.g. from pairwise observations, and successively reconstruct a partial or complete marker position graph 500 [see 0070];
if the movement (deformation) of the body of the patient has exceeded a threshold (initial configuration) [see 0059];  
update the transformation matrix to generate an updated transformation matrix [see 0059-0061]. 


update the transformation matrix based on the information about the movement of the body [see 0059-0061]. 

Regarding claim 12, Stoka et al disclose wherein the information about the movement of the body comprises a position change of the body from a previous position [see 0059, 0084]

Regarding claim 13, Stoka et al disclose receive an updated patient image; 
perform coregistration between the updated patient image and the representation of the medical image to generate the updated transformation matrix [see 0059-0061].

Regarding claim 15, Stoka et al disclose update the representation of the medical image based on the information about the movement of the body [see 0059-0061].

Regarding claim 17, Stoka et al disclose determine a change of the body of the patient in size; 
if the change of the size of the body of the patient has exceeded a threshold [see 0059];
update the transformation matrix to generate an updated transformation matrix [see 0059-0061].

Regarding claim 22, Stoka et al disclose wherein the display is a display of an AR device [see 0055].


superimposing the surgical instrument on the medical image based on the movement of the surgical instrument [see 0096]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, 16, 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoka et al (Pub. No.:  US 2017/0116729) in view of Nawana et al (Pub. No.:  US 2014/0081659)
Regarding claims 14, 23, Stoka et al don’t disclose wherein the display is configured to render a hologram. 
Nonetheless, Nawana et al disclose the operation module can allow for user selection of anatomy of the patient to be shown on a display in any one or more of a plurality of visualization options, e.g., 3D images, holograms [see 0034].


Regarding claims 7, 16, 18, Stoka et al disclose tool 130 poses and transformed target 180 locations are overlaid directly onto the image data 170 on the display 230, allowing for effective tool positioning relative to sub-surface anatomical structures [see 0097].
Stoka et al don’t disclose wherein the body of the patient comprises at least one of a nerve, an artery, or an internal organ.
Nawana et al disclose the nerve information can include at least one of a visual overlay of nerves on the patient and an augmented reality view of the nerves [see 0034].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Stoka et al and Nawana et al by using at least one of a nerve, an artery, or an internal organ; for avoiding nerve damage [see 0216, Nawana et al].

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoka et al (Pub. No.:  US 2017/0116729) in view of Esterberg (Pub. No.:  US 2016/0324580)
Regarding claims 19-20, Stoka et al don’t disclose wherein the patient image includes a surgeon’s hand or a surgical instrument in the surgeon’s hand. 
Nonetheless, Esterberg discloses using augmented views of the surgical field, of tools, of prosthetics, or of the surgeon's hands [see 0080] and a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece [see 0090].


Regarding claim 21, Stoka et al disclose determine a change in a position or shape of the surgical instrument [see 0101]; 
superimpose the surgical instrument on the medical image based on the change in the position or the shape of the surgical instrument [see 0101] by disclosing image deformations and target displacements may then finally be displayed together with real-time ultrasound images and tools overlays on a display 230 [see 0101].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stoka et al (Pub. No.:  US 2017/0116729) in view of Sutherland et al (Pub. No.:  US 2004/0111183)
Regarding claim 24, Stoka et al don’t disclose wherein the display is configured to display a 3D binocular vision.
Nonetheless, Sutherland et al disclose wherein the display is configured to display a 3D binocular vision [see 0039] by disclosing a 3D binocular display, providing the surgeon with a sense of depth [see 0051].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Stoka et al and Sutherland et al by using a 3D binocular vision; providing the surgeon with a sense of depth.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stoka et al (Pub. No.:  US 2017/0116729) in view of Vasey et al (Pub. No.:  US 2016/0267659)
Regarding claim 25, Stoka et al don’t disclose wherein the display is further configured to display an image of the patient image by a scaling factor, the scaling factor is equal or less than one.
Nonetheless, Vasey et al disclose wherein the display is further configured to display an image of the patient image by a scaling factor, the scaling factor is equal or less than one [see 0016].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Stoka et al and Vasey et al by displaying an image of the patient image by a scaling factor; in order to achieve congruence [see 0016, Vasey et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793